Case 1:18-cr-00425-JFK Document 73 Filed 03/10/21 Page 1 of 3

 

 

fusp C SDNY i
Coy “e t

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA :
-against-— No. 18 Cr. 425 (UFR)
LAWRENCE MCAFEE, ORDER
Defendant.
wee ee eee X

JOHN F. KEENAN, United States District Judge:

In view of the information provided in Pretrial Services’
March 10, 2021 email to the Court, a copy of which is attached
with certain personal information redacted, counsel should be
prepared to discuss during the March 16, 2021 conference whether
Defendant Lawrence McAfee’s conduct constitutes a violation of
the conditions of his release imposed by the Court’s January 12,
2021 Opinion & Order (ECF No. 61) and to which all counsel
agreed were appropriate. Further, counsel should be prepared to
discuss whether McAfee’s bail should be revoked and whether he
should be committed to the custody of the Attorney General, or
his authorized representative, who shall hospitalize McAfee for
treatment and evaluation at a Bureau of Prisons Medical Center
pursuant to 18 U.S.C. §§ 4241 and 4246.

SO ORDERED.
Dated: New York, New York fe
March 10, 2021 Notes F NCE be
Vv

John F.’ Keenan
United States District Judge

 

 
Case 1:18-cr-00425-JFK Document 73 Filed 03/10/21 Page 2 of 3

From:

To:

Ca

Subject: Lawrence McAfee (18 CR 425)

Date: Wednesday, March 10, 2021 12:43:34 PM

 

a.

| wanted to provide the Court with an update since the last hearing, which includes Mr. McAfee’s
hospitalization and release, and the fact that he no longer has a suitable residence. Pretrial believes
that a hearing is again necessary to address these ongoing issues.

On 2/27, Mr. McAfee was transported via ambulance to Capital Health Medical Center. PSO 7
was then advised the next day that Mr. McAfee would be transferred to St. Francis Hospital for
mental health treatment. | the neighbor caring for Mr. McAfee, advised that
neighbors reported Mr. McAfee acting strangely and said he did not appear physically well. McAfee
later advised Ms. that he had a seizure and believed he overdosed on his medication. PSO
GU was contacted by Capital Health staff and they advised Mr. McAfee was delusional and
exhibiting bizarre behaviors. He was not homicidal or suicidal but did not appear capable of caring
for himself. The government and defense counsel were advised of this information on 3/1.

Yesterday, PSO c reached out to me and advised that Mr. McAfee was no longer welcome in
Ms. N's home. According to Ms. SR's boyfriend, Mr. McAfee came into the home high
and people in the neighborhood said he was walking around offering people marijuana. Mr. McAfee
was discharged from St. Francis Hospital this past Saturday, 3/6. The hospital declined to provide
PSO 7 with any information because Mr. McAfee never signed a release form despite the
Court’s order and him verbally indicating that the staff could provide PSO c with the necessary
information. He was transported to Ms. Rs home via ambulance. After Mr. McAfee returned
to the home yesterday smelling of marijuana and receiving reports from friends and neighbors that
Mr. McAfee was walking around the neighborhood offering marijuana and trying to find someone to
get high with, Ms. I and her boyfriend advised PSO CQ that McAfee was no longer
permitted in their home or at their second property. Based on the information from the GPS
bracelet, McAfee went to a hotel, where he remained this morning. He reportedly had an
appointment this afternoon with Oaks Integrated, a mental health program in Trenton, but it is
unclear if he will attend the appointment. The appointment was arranged by St. Francis. PSO
ec has no way of contacting Mr. McAfee to follow up on anything that has been going on. He
was using Ms. E's cell phone, but that is no longer available. Defense counsel and the
government were advised of this update this morning.

Mr. McAfee has been to the Capital Health Crisis Center on numerous occasions and has been
discharged with minimal follow up. He has no stable residence and his mother, father and now
neighbors have expressed their desire not to be involved in his care. Unfortunately, it appears all
options available at this time have been exhausted. Pretrial believes that Mr. McAfee returning to
custody is the only way to properly address safety of the community and future appearances in
Court.
Case 1:18-cr-00425-JFK Document 73 Filed 03/10/21 Page 3 of 3

Intensive Supervision Specialist
U.S. Pretrial Services
Southern District of New York
